Smith, C. J.,
delivered the opinion of the court.
Conceding for the sake of the argument that the remedy at law of the Bank of Inverness is adequate, that of Catlette is not, and the Bank of Inverness and the hold■er of the certificate of deposit are necessary parties to *313any suit in which full relief is granted him; for he can only escape liability on the note by establishing the non-liability of the Bank of Inverness on the certificate of deposit. The court below therefore committed no error-in overruling the demurrer, and, since this is the only question presented to us by this record, its decree is affirmed, with leave to appellees to a'nswer within thirty days after the filing of the mandate in the court below..
Affirmed-